Case: 2:19-cv-02561-EAS-EPD Doc #: 20 Filed: 07/29/20 Page: 1 of 18 PAGEID #: 841




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


JENNY L. COOKE,

               Plaintiff,

                                              Civil Action 2:19-cv-2561
   v.                                         Judge Edmund A. Sargus
                                              Chief Magistrate Judge Elizabeth P. Deavers


COMMISSIONER OF SOCIAL
SECURITY,

               Defendant.


                            REPORT AND RECOMMENDATION

        Plaintiff, Jenny L. Cooke, brings this action under 42 U.S.C. § 405(g) for review of a

final decision of the Commissioner of Social Security (“Commissioner”) denying her application

for social security disability insurance benefits. This matter is before the United States

Magistrate Judge for a Report and Recommendation on Plaintiff’s Statement of Errors (ECF No.

13), the Commissioner’s Memorandum in Opposition (ECF No. 18), Plaintiff’s Reply (ECF No.

19), and the administrative record (ECF No. 8). For the reasons that follow, it is

RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM

the Commissioner’s decision.




                                                 1
Case: 2:19-cv-02561-EAS-EPD Doc #: 20 Filed: 07/29/20 Page: 2 of 18 PAGEID #: 842




                                       I.   BACKGROUND

       Plaintiff filed her application for benefits in September 2013, alleging that she had been

disabled since May 5, 2012, due to depression, osteoporosis, and stomach problems. (R. at 117–

22, 142.) Plaintiff’s application was denied throughout the administrative process, which

included a denial by the Appeals Council. (R. at 1–6.) While Plaintiff commenced an action in

this Court following the denial, the Court remanded the case in November 2017 pursuant to a

joint stipulation to remand. (R. at 449–53.) Upon remand by the Appeals Counsel (R. at 454–

58), Administrative Law Judge Timothy G. Keller (“ALJ”) held a subsequent hearing on March

7, 2019, at which Plaintiff, appeared and testified. (R. at 410–23.) On April 1, 2019, the ALJ

issued a decision finding that Plaintiff was not disabled within the meaning of the Social Security

Act. (R. at 388–404.) Plaintiff then timely commenced the instant action.

                                 II.   HEARING TESTIMONY

A.     Plaintiff’s Testimony

       Plaintiff testified at the administrative hearing on March 7, 2019 that from the period of

the fall of 2012 until March 2017, she experienced right lower back pain, numbness and tingling

in her legs, and that she would have to prop her legs up at night for relief. (R. at 414.) Her pain

was exacerbated after 5-10 minutes of activity, such as bending over when mopping a floor.

(Id.) She testified to having to rest for 15 minutes before starting any activity up again. (Id.)

She said she was unable to lift much, estimating between 5-10 pounds before causing her back to




                                                  2
Case: 2:19-cv-02561-EAS-EPD Doc #: 20 Filed: 07/29/20 Page: 3 of 18 PAGEID #: 843




hurt. (R. at 415.) Plaintiff estimated she could walk for about 30 minutes and then would need

to sit with her legs propped up. (Id.).

        She also testified that she suffers from depression and stated that she saw a counselor

once or twice, but did not continue to go, noting “I just felt they couldn’t help me.” (R. at 417.)

Plaintiff confirmed that she was placed on medications by her primary care provider, but that she

did not take the medications consistently. (Id.) She noted getting nervous around people and not

wanting to being around others as well as difficulty concentrating on her television programs due

to depression. (Id.)

        Plaintiff was next asked about her stomach problems. She testified, “Well they said that I

didn’t have Celiac Disease, but I do have Celiac Disease, so I have to watch everything I eat, I

have to read all the labels. If I get gluten, if I eat gluten, it really, it does a lot of things to me.”

(R. at 418.) Plaintiff testified that if she eats gluten, it causes pain, constipation, diarrhea, and

mood swings. (R. at 419.)

                                   III.    MEDICAL RECORDS1

        A.      Celiac Disease

        The earliest record shows that Plaintiff was diagnosed with celiac disease in 1996. (R. at

286.) On August 6, 2012, Plaintiff saw primary care provider Regina Meyer, CNP, reporting

bumps on her upper legs, right lower quadrant pain, constipation and diarrhea. CNP Meyer

assessed hyperlipidemia, vitamin D deficiency, celiac disease and dermatitis. She gave Plaintiff

a referral to schedule a colonoscopy. (R. at 257–58.)


        1
         Plaintiff was found disabled as of March 2017 on a subsequent application for benefits.
(R. at 413, 519–22.) Therefore, the summary of the medical record will cease as of that date.
                                                     3
Case: 2:19-cv-02561-EAS-EPD Doc #: 20 Filed: 07/29/20 Page: 4 of 18 PAGEID #: 844




       Plaintiff saw CNP Meyer on March 27, 2013, for follow up visit related to her cholesterol

levels and depression. (R. at 252–53.) Plaintiff reported that she had trouble sleeping at times,

experienced feelings of isolation, had a low appetite, and often experienced gas pain or pressure.

(Id.) CNP Meyer noted that Plaintiff had not taken most of the medication that had been

prescribed. (Id.) When discussing getting a colonoscopy, the visit notes say that Plaintiff “wants

to get the mammogram and bone density out of the way first” and that the topic would be

revisited at the next appointment. (Id.)

       At an appointment on July 24, 2013, Plaintiff reported pain under her left ribs, breast and

arm, stomach, and bloating. (R. at 247–48.) CNP Meyer noted that Plaintiff felt pressure in the

bowels and rectal area, had frequent bowel movements, and had right sided abdominal pain for a

long time, which started before her pain on her left side. (Id.) Plaintiff had not yet scheduled a

colonoscopy. (Id.) CNP Meyer also noted an anxious general appearance and mild bloating in

the abdomen. (Id.) She assessed abdominal pain, cramps, chest pain and osteoporosis. (Id.)

       Plaintiff underwent a colonoscopy on August 5, 2013, which revealed two benign polyps

that were both removed. (R. at 193–94, 281–83.)

       Plaintiff consulted with gastroenterologist David J. Wenzke, M.D., on September 4,

2013, reporting abdominal pain, celiac disease and bloating. (R. at 272.) On examination, Dr.

Wenzke found normal consistency, no masses, tenderness to palpation in the lower left and right

regions, no rebound or guarding with normal bowel sounds. (Id.) Dr. Wenzke assessed celiac

disease, constipation, gas pain, bloating, flatulence, irritable bowel syndrome and abdominal




                                                 4
Case: 2:19-cv-02561-EAS-EPD Doc #: 20 Filed: 07/29/20 Page: 5 of 18 PAGEID #: 845




pain. (Id.) The following week, Plaintiff underwent a celiac antibody titer test, which yielded a

negative result for endomysial antibodies. (R. at 188.)

        Plaintiff saw Dr. Wenzke for a follow-up appointment on November 1, 2013. (R. at 269–

71.) Dr. Wenzke noted that Plaintiff was originally diagnosed with celiac disease in 1990 and

that she has been maintaining a gluten-free diet with recommendations for probiotics, Citrucel,

and Miralax to treat her lower abdominal discomfort, bloating, and constipation. (Id.) He

further noted that Plaintiff had not tried the Miralax Citrucel yet. (Id.) Initiation of Citrucel and

Miralax was recommended. (Id.) Dr. Wenzke opined that Plaintiff most likely had constipation-

predominant irritable bowel syndrome that was likely exacerbated by significant stressors in her

life. (Id.)

        When Plaintiff saw CNP Meyer on November 13, 2013, she reported improvement with

her digestive issues. (R. at 245.) Then on February 11, 2014, Plaintiff reported stomach issues,

anxiety, constipation, pain in the lower abdomen, and itchy hands and feet to CNP Meyer. (R. at

302.) CNP Meyer found Plaintiff’s abdomen was soft, not distended, bowel sounds present, no

guarding or rigidity, no masses palpated, and mild tenderness to palpation suprapubic region.

(Id.) CNP Meyer assessed depression with anxiety, dermatitis, abdominal pain, and

constipation. (Id.)

        Plaintiff saw Dr. Jennifer Briones, M.D. on May 31, 2016 for midabdominal pain,

mucous without stool, mucous mixed with stool, painful bowel movements, and poor appetite.

(R. at 525–26.) Dr. Briones assessed gastroenteritis and prescribed Cipro. (Id.)




                                                  5
Case: 2:19-cv-02561-EAS-EPD Doc #: 20 Filed: 07/29/20 Page: 6 of 18 PAGEID #: 846




       B.      Osteoporosis

       Plaintiff underwent a bone density test on April 13, 2013 due to being post-menopausal

with clinical risk factors for osteoporotic factors of celiac disease/malabsorption syndrome. (R.

at 200–03.) The test showed findings of osteoporosis. (Id.) It was advised that Plaintiff unergo

a repeat test in two years. (R. at 200–03.)

       At her May 2013 appointment with CNP Meyer (primarily for other issues), she listed

osteoporosis as one of her diagnoses. (R. at 250–51.) Plaintiff’s diagnosis of osteoporosis was

also listed in medical records in September 2015, January 2015, and March 2015, and January

2017, by CNP Meyer. (R. at 328, 347–48, 351, 703–06.)

       Plaintiff underwent another bone density scan in April 2015, which again showed that

plaintiff was osteoporotic as defined by the WHO and was at an increased risk for bone fracture.

(R. at 332–33.)

       CNP Meyer completed a chronic pain residual functional capacity questionnaire in

December 2015 in which she noted that she did not expect much improvement in Plaintiff’s

conditions and that Plaintiff’s chronic pain would worsen with physical activity. (R. at 362–66.)

CNP Meyer opined that Plaintiff likely could not walk more than two or three city blocks

without needing to rest or experiencing severe pain, and that Plaintiff would have trouble sitting

for more than one hour or standing for more than 30 minutes at a time. (R. at 363.) According

to CNP Meyer, Plaintiff would require 10 minutes of walking every hour in order to properly



                                                 6
Case: 2:19-cv-02561-EAS-EPD Doc #: 20 Filed: 07/29/20 Page: 7 of 18 PAGEID #: 847




manage her chronic pain, and Plaintiff would need to lie down on average two to three times per

day. (R. at 364.) CNP Meyer also noted that Plaintiff could lift ten pounds on an occasional

basis. (R. at 365.) CNP Meyer concluded that Plaintiff’s osteoporosis put her at risk of fracture

and she did not believe that Plaintiff was capable of working full-time or on an ongoing part-time

basis. (Id.) She further stated that Plaintiff has ongoing dizziness and even in her previous line

of work, Plaintiff needed assistance to lift even the smallest patient. (R. at 366.)

                             IV.   ADMINISTRATIVE DECISION

       On April 1, 2019, the ALJ issued his decision. (R. at 391–404.) The ALJ found that

Plaintiff last met the insured status requirements of the Social Security Act on December 31,

2017. (R. at 393.) At step one of the sequential evaluation process,2 the ALJ found that Plaintiff

had not engaged in substantially gainful work during the period from her alleged onset date of



       2
         Social Security Regulations require ALJs to resolve a disability claim through a five-
step sequential evaluation of the evidence. See 20 C.F.R. § 404.1520(a)(4). Although a
dispositive finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d
727, 730 (6th Cir. 2007), if fully considered, the sequential review considers and answers five
questions:

       1.      Is the claimant engaged in substantial gainful activity?
       2.      Does the claimant suffer from one or more severe impairments?
       3.      Do the claimant’s severe impairments, alone or in combination, meet or
               equal the criteria of an impairment set forth in the Commissioner’s Listing of
               Impairments, 20 C.F.R. Subpart P, Appendix 1?
       4.      Considering the claimant's residual functional capacity, can the claimant
               perform his or her past relevant work?
       5.      Considering the claimant’s age, education, past work experience, and residual
               functional capacity, can the claimant perform other work available in the national
               economy?

See 20 C.F.R. § 404.1520(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                  7
Case: 2:19-cv-02561-EAS-EPD Doc #: 20 Filed: 07/29/20 Page: 8 of 18 PAGEID #: 848




May 5, 2012 through her date last insured of December 31, 2017. (Id.) The ALJ found that

through the date last insured, Plaintiff had the severe impairment of depressive disorder. (R. at

394.) He further found that through the date last insured, Plaintiff did not have an impairment or

combination of impairments that met or medically equaled one of the listed impairments

described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 395–96.) At step four of the

sequential process, the ALJ set forth Plaintiff’s RFC as follows:

       After careful consideration of the entire record, the undersigned finds that, through
       the date last insured, the claimant had the residual functional capacity to perform a
       full range of work at all exertional levels but with the following nonexertional
       limitations: the claimant can understand, remember, and carry out simple, repetitive
       tasks.

(R. at 398.)

       Relying on the Vocational Expert’s testimony, the ALJ found that Plaintiff’s limitations

did not preclude her ability to do perform her past relevant work as a warehouse worker through

her date last insured. (R. at 402–03.). The ALJ concluded that, through the date last insured,

Plaintiff could perform other jobs that exist in significant numbers in the national economy. (R.

at 404.) He therefore concluded that Plaintiff was not disabled under the Social Security Act at

any time from May 5, 2012, the alleged onset date, through December 31, 2017, the date last

insured. (Id.)

                                V.   STANDARD OF REVIEW

        When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)



                                                 8
Case: 2:19-cv-02561-EAS-EPD Doc #: 20 Filed: 07/29/20 Page: 9 of 18 PAGEID #: 849




(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. §

405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

       Although the substantial evidence standard is deferential, it is not trivial. The Court must

“‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir.

1997)). Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision

of the Commissioner will not be upheld where the SSA fails to follow its own regulations and

where that error prejudices a claimant on the merits or deprives the claimant of a substantial

right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746

(6th Cir. 2007)).

                                         VI.    ANALYSIS

       In her Statement of Errors, Plaintiff contends that the ALJ erred in failing to classify

Plaintiff’s celiac disease and osteoporosis as severe impairments and failing to consider these




                                                   9
Case: 2:19-cv-02561-EAS-EPD Doc #: 20 Filed: 07/29/20 Page: 10 of 18 PAGEID #: 850




impairments in determining Plaintiff’s residual functional capacity (“RFC”). (ECF No. 13 at 14–

23). She contends that the ALJ’s decision is not supported by the evidence in the record. (Id.)

Plaintiff contends that the ALJ’s failure to classify these impairments as severe is not harmless

because the ALJ subsequently failed to include consider these impairments in his RFC. (Id. at

15.) The Commissioner counters that the ALJ considered all of the evidence and reasonably

evaluated Plaintiff’s impairments when determining the RFC. (ECF No. 18 at 4–5.) The

Commissioner also asserts that Plaintiff failed to meet her burden of showing that her

impairments affect her more than minimally or identifying any additional limitations she believes

should have been included in the RFC as a result of these impairments. (Id. at 6.)

   A. Classification of Impairments as Non-Severe

       A severe impairment is defined as “any impairment or combination of impairments which

significantly limits your physical or mental ability to do basic work activities,” 20 C.F.R. §§

404.1520(c), 416.920(c), and which lasts or can be expected to last “for a continuous period of

not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). “A severe mental impairment is

‘established by medical evidence consisting of signs, symptoms, and laboratory findings, not

only by [a plaintiff’s] statement of symptoms.’” Griffith v. Comm’r, 582 F. App’x 555, 559 (6th

Cir. 2014) (quoting 20 C.F.R. § 416.908). Thus, if no signs or laboratory findings substantiate

the existence of an impairment, it is appropriate to terminate the disability analysis. See SSR 96-

4p, 1996 WL 374187, at *2 (July 2, 1996) (“In claims in which there are no medical signs or

laboratory findings to substantiate the existence of a medically determinable physical or mental

impairment, the individual must be found not disabled at step 2 of the sequential evaluation



                                                10
Case: 2:19-cv-02561-EAS-EPD Doc #: 20 Filed: 07/29/20 Page: 11 of 18 PAGEID #: 851




process set out in 20 CFR 404.1520 and 416.920 . . . .”). Significantly, “[n]o symptom or

combination of symptoms by itself can constitute a medically determinable impairment.” SSR

96-4p, 1996 WL 374187, at *2 (July 2, 1996). In the Sixth Circuit, “the step two severity

regulation codified at 20 C.F.R. §§ 404.1520(c) and 404.1521 has been construed as a de minimis

hurdle in the disability determination process.” Higgs v. Bowen, 880 F.2d 860, 862 (6th Cir.

1988).

         Here, the ALJ concluded that Plaintiff’s osteoporosis and celiac disease were non-severe,

but that Plaintiff did have a severe impairment of depressive disorder. (R. at 394–95.) The ALJ

provided the following analysis with respect to Plaintiff’s osteoporosis:

         Bone density scan in April 2013, noted findings of osteoporosis with a repeat study
         advised in 2 years. In November 2013, the claimant reported back pain, with some
         paraspinal tenderness noted in the right mid to upper back on physical examination,
         and was prescribed Mobic. Notes in March 2014, showed the claimant was not
         taking anything for osteoporosis. In January 2015, the claimant reported lower
         back pain, with physical examination showing normal gait, normal motor system
         bilaterally, negative bilateral straight leg testing, but some decrease range of motion
         and tenderness in the lumbar spine. Physical therapy was ordered, with a note the
         claimant’s osteoporosis may be contributing to some of her pain. Bone density
         report in April 2015, confirmed the presence of osteoporosis with a repeat study
         advised in 2 years.

(R. at 394, internal citations omitted.) The ALJ concluded that Plaintiff’s osteoporosis was non-

severe because “the record does not support that the claimant ever engaged in any treatment for

her condition,” and that Plaintiff’s osteoporosis and related symptomology caused only “transient

and mild symptoms and no functional limitations.” (R. at 394–95.)

         The ALJ also found Plaintiff’s celiac disease to be non-severe, explaining as

follows:



                                                   11
Case: 2:19-cv-02561-EAS-EPD Doc #: 20 Filed: 07/29/20 Page: 12 of 18 PAGEID #: 852




       The record shows a remote diagnosis of celiac disease in 1996. On August 6, 2012,
       the claimant reported some alternating constipation and diarrhea and was advised to
       schedule a colonoscopy based on a prior referral. Follow up in July 2013, noted that
       the claimant hand not had the colonoscopy performed, despite reports of abdominal
       pain and cramping, with a recommendation to schedule the colonoscopy again advised.
       In correspondence dated August 5, 2013, James Edison, M.D., noted that polyps
       removed during a recent colonoscopy were both benign - 1 adenoma and 1 hyperplastic
       with a repeat procedure recommended in 5 years. Gastroenterology follow up in
       September 2013, noted the claimant’s long history of celiac disease maintained on
       gluten free diet, with recommendations for probiotics, Citrucel, and Miralax to treat
       lower abdominal discomfort, bloating, and constipation. Gastroenterology follow up
       on November 1, 2013, showed the claimant reporting bloating and constipation, and
       had not tried Citrucel and Miralax despite prior advice to do so, with significant
       stressors reported. Continued medication management and initiation of Citrucel and
       Miralax was recommended. Primary care notes in November 2013, however, showed
       the claimant reported improvement with her digestive issues. Follow up in February
       2014, showed the claimant had not been taking Citrucel and Miralax as ordered, with
       pain in her lower abdomen.

(R. at 395.) The ALJ concluded that Plaintiff’s celiac disease was non-severe because the

record shows “inconsistent compliance with treatment recommendations” and that “there

is no indication that celiac disease or related symptomology caused anything more than

transient and/or mild symptoms and no functional limitation.” (R. at 395.) Importantly,

the ALJ did find that Plaintiff had the severe impairment of depression and therefore

went on to analyze Plaintiff’s residual functional capacity.

       The Undersigned finds no error in the ALJ’s conclusion at step two that, during

the relevant time period, Plaintiff’s osteoporosis and celiac disease were non-severe

impairments. Because he found that Plaintiff had the severe impairment of depressive

disorder, his determination that the conditions of osteoporosis and celiac disease is of

little consequence. See Anthony v. Astrue, 266 F. App’x 451, 457 (6th Cir. 2008) (where the

ALJ found that the claimant had a severe impairment, “[t]he fact that some of [claimant’s]



                                                 12
Case: 2:19-cv-02561-EAS-EPD Doc #: 20 Filed: 07/29/20 Page: 13 of 18 PAGEID #: 853




impairments were not deemed to be severe at step two is [] legally irrelevant.”); Maziarz v.

Sec’y of Health & Human Servs., 837 F.2d 240, 244 (6th Cir. 1987) (when an ALJ finds that

a claimant has at least one severe impairment and proceeds to complete the sequential

evaluation process, the ALJ’s failure to find that another condition is a severe impairment

cannot constitute reversible error).

   B. The ALJ’s RFC Assessment

       Plaintiff further asserts that the ALJ erred in failing to consider Plaintiff’s osteoporosis

and celiac disease in formulating his assessed RFC. (ECF No. 13.)

       Where, as here, the ALJ determines that a claimant has a severe impairment at step two

of the analysis, the pertinent inquiry is whether the ALJ considered the “limiting effects of all

[claimant’s] impairment(s), even those that are not severe, in determining [the claimant’s]

residual functional capacity.” 20 C.F.R. § 404.1545(e); see also White v. Comm’r of Soc. Sec.,

312 F. App’x. 779, 787 (6th Cir. 2009) (holding that, “[o]nce one severe impairment is found,

the combined effect of all impairments must be considered, even if other impairments would not

be severe”).

       A plaintiff’s RFC “is defined as the most a [plaintiff] can still do despite the physical and

mental limitations resulting from her impairments.” Poe v. Comm’r of Soc. Sec., 342 Fed.Appx.

149, 155 (6th Cir. 2009); see also 20 C.F.R. §§ 404.1545(a), 416.945(a). The determination of

RFC is an issue reserved to the Commissioner. 20 C.F.R. §§ 404.1527(e), 416.927(e). In

formulating an RFC, an ALJ is only required to incorporate those limitations he or she finds

credible. See, e.g., Irvin v. Soc. Sec. Admin., 573 Fed.Appx. 498, 502 (6th Cir. 2014) (“Because




                                                  13
Case: 2:19-cv-02561-EAS-EPD Doc #: 20 Filed: 07/29/20 Page: 14 of 18 PAGEID #: 854




the ALJ found that [the medical source’s] assessment of [the plaintiff’s] limitations was not

credible, he was not required to incorporate the limitations assessed by her into his RFC

determination.” (citing Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1235 (6th Cir.

1993)).

          Plaintiff correctly points out that in assessing his RFC, the ALJ must consider the

limiting effects of both her severe and non-severe impairments. See Pompa, 73 F. App’x at 803

(citing 20 C.F.R. § 404.1545(e)). Contrary to Plaintiff’s contention, however, the ALJ’s

determination that she had mild impairment does not require inclusion of limitations related to

that impairment in the RFC. See, e.g., Little v. Comm’r of Soc. Sec., No. 2:14-cv-532, 2015 WL

5000253, at *13–14 (S.D. Ohio Aug. 24, 2015) (finding no error where ALJ did not include RFC

limitations to address findings of mild mental limitations); see also 20 C.F.R. § 404.1520a(d)(1)

(“If we rate the degrees of your limitation as ‘none’ or ‘mild,’ we will generally conclude that

your impairment(s) is not severe, unless the evidence otherwise indicates that there is more than

a minimal limitation in your ability to do basic work activities . . . .”).

          Regardless of whether an impairment is severe or non-severe, an ALJ need only include

limitations arising from an impairment if it affects a claimant’s capacity to work. See Griffeth v.

Comm’r, 217 F. App’x 425, 426 (6th Cir. 2007) (“The RFC describes the claimant’s residual

abilities or what a claimant can do, not what maladies a claimant suffers from—though the

maladies will certainly inform the ALJ’s conclusion about the claimant’s abilities. A claimant’s

severe impairment may or may not affect his or her functional capacity to do work. One does not

necessarily establish the other.”) (internal quotation marks and citations omitted).



                                                   14
Case: 2:19-cv-02561-EAS-EPD Doc #: 20 Filed: 07/29/20 Page: 15 of 18 PAGEID #: 855




       Here, Plaintiff contends that the ALJ failed to consider her osteoporosis and celiac

disease in assessing her RFC because they were not specifically discussed after step two of the

sequential analysis. The Sixth Circuit has made clear that an ALJ’s decision must be read as a

whole. See Hill v. Comm’r of Soc. Sec., 560 F. App’x 547, 551 (6th Cir. 2014) (explaining that

an ALJ’s decision must be read as a whole). Although the ALJ did not analyze Plaintiff’s

osteoporosis and celiac disease in the section of his decision articulating Plaintiff’s RFC, his

discussion at step two demonstrates that he reasonably considered whether these impairments

caused functional limitations and concluded that they did not. (See R. at 394–95.) In so

concluding, the ALJ thoroughly considered Plaintiff’s medical records, treatment history (and

lack of treatment history), the opinion evidence, and Plaintiff’s own testimony.

       Substantial evidence supports these conclusions. As to Plaintiff’s osteoporosis, bone

density scans in 2013 and 2015 showed osteoporosis but that Plaintiff never sought treatment and

that, despite her continued complaints of pain, she was found to have a normal gait, normal

muscle strength, and negative straight leg raising test findings. (R. at 200–06, 300, 330–41, 345,

351.) As to her celiac disease, as the ALJ discussed, the disease is maintained on a gluten-free

diet with recommendations for certain medications to improve digestive issues. (R. at 395, citing

R. at 269.) Further, medical records show that Plaintiff’s digestive issues had improved and,

further, that she was not taking the medications as ordered. (R. at 245, 269, 302.) The ALJ

specifically stated in his analysis of these impairments that neither created a functional limitation

nor did they affect Plaintiff’s ability to work. (R. at 394–95.)




                                                 15
Case: 2:19-cv-02561-EAS-EPD Doc #: 20 Filed: 07/29/20 Page: 16 of 18 PAGEID #: 856




       Moving on to the opinion evidence, the ALJ also thoroughly discussed CNP Meyer’s

questionnaire in which she indicated that Plaintiff would need work limitations for osteoporosis

and celiac disease. (R. at 401–02.) The ALJ assigned this opinion little weight, finding that her

opinions and recommendations were not supported by the record evidence identified above. (Id.)

The ALJ noted that, despite CNP Meyer’s recommendation for extreme limitations, “the record

shows intermittent treatment and follow up, with generally no medication usage despite orders to

the contrary, and generally unremarkable examination findings during the period at issue.” (R. at

402.) And importantly, the ALJ was not persuaded by Plaintiff’s subjective complaints and

alleged severity of her limitations. (R. at 402.)

       The fact that Plaintiff was diagnosed with osteoporosis and celiac disease does not

necessarily mean that these conditions impose work-related limitations. See Higgs, 880 F.3d at

863 (mere diagnosis of an impairment does not establish the condition is disabling); Despins v.

Comm’r of Soc. Sec., 257 F. App’x 923, 929–30 (6th Cir. 2007) (“The mere existence of . . .

impairments . . . does not establish that [the plaintiff] was significantly limited from performing

basic work activities for a continuous period of time.”). Nor was the ALJ obligated to cite to

every piece of evidence in the record. Kornecky v. Comm’r of Soc. Sec, 167 F. App’x 496, 508

(6th Cir. 2006).

       Based on the foregoing, the Undersigned finds that the ALJ properly considered

Plaintiff’s osteoporosis and celiac disease and reasonably concluded that limitations attributable

to these impairments were not warranted in the RFC. The ALJ explained his rationale for

finding that these impairments did not cause any functional limitations, which included



                                                    16
Case: 2:19-cv-02561-EAS-EPD Doc #: 20 Filed: 07/29/20 Page: 17 of 18 PAGEID #: 857




consideration of Plaintiff’s allegations and hearing testimony; treatment records; lack of

treatment history; and the opinion evidence. See R. at 394–95. The Undersigned therefore

concludes that the ALJ properly considered Plaintiff’s osteoporosis and celiac disease in

assessing his RFC and that substantial evidence supports the ALJ’s decision to omit limitations

attributable to these impairments. Accordingly, the undersigned RECOMMENDS that

Plaintiff’s sole contention of error be OVERRULED

                                     VII.    CONCLUSION

       In sum, from a review of the record as a whole, the Undersigned concludes that

substantial evidence supports the ALJ’s decision denying benefits. Accordingly, it is

RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Error and AFFIRM

the Commissioner’s decision.

                          VIII.    PROCEDURE ON OBJECTIONS

       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

       The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex



                                                17
Case: 2:19-cv-02561-EAS-EPD Doc #: 20 Filed: 07/29/20 Page: 18 of 18 PAGEID #: 858




Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).


Date: July 29, 2020                               /s/ Elizabeth A. Preston Deavers_________
                                                  ELIZABETH A. PRESTON DEAVERS
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                                  18
